60.	 Mr. President, you come to the leadership of the General Assembly at a time when eastern Asia stands in the center of international concern. It is in that region alone that war still rages day by day. It is there that a burden of suffering, unparalleled elsewhere, weighs heavily on the conscience of mankind. And it is to Asia that our eyes will turn when we come to take decisions on the future of this Organization and the principles underlying its structure.
61.	It is right at such a time that an Asian statesman of high capacity and repute should preside over our deliberations. Israel wishes you success and pledges itself to your support. You will be fortified by the high example of your eminent predecessor, Edvard Hambro of Norway, and by the experience and patient skill of the Secretary-General, who is completing a full decade of service to the international cause.
62.	Last year the United Nations marked its twenty-fifth anniversary by an act of celebration. I suggested then that the occasion could have been more wisely used for scrutiny and self-criticism (1851st meeting]. There is a manifest decline in the influence of the General Assembly on the main issues affecting human welfare and destiny. Its resonance has diminished. The central currents of international life and policy flow outside its walls. The frustration arises, not so much from defects in the Organization's work, as from discord and contention amongst the Powers. Yet there are some causes which lie within our capacity of correction. I shall mention one.
63.	In the work of the United Nations there is a strong accent on public controversy and a relative neglect of private conciliation. A report by the Secretary-General 11 years ago contained a plea to give greater emphasis to the United Nations as an instrument for negotiation of settlements as distinct from this world debate of issues. The advice was not heeded. Debate, not negotiation, still dominates the United Nations practice. Resolutions are adopted in great numbers, but their texts bear witness to the parliamentary advantages of fragmentation rather than to a balanced view of rights or realities.
64.	For example: in a dispute in the Middle East between two parties one of which has a single vote and the other 16 or, in practice 40, the preordained triumph of automatic majorities has no moral value, little practical effect and a very short life in the world's memory. The same is true of the Security Council, a third of whose members have their diplomatic relations and their ethnic or sentimental predilections exclusively on one side.
65.	This difficulty would not exist if the organs of the United Nations would regard it as their main function to seek consensus which would include the interested parties. They would be better employed in encouraging agreement between the parties at issue, than in sharpening controversy between them by attempts at adjudication. In short, the United Nations should aspire to a diplomatic rather than to a parliamentary role. The test of achievement should be not how many resolutions we have voted but how many solutions we have advanced.
66.	And, indeed, wherever free, direct negotiation has taken place across the world in the past year there has been fruitful issue. There have been the treaties concluded by the Soviet Union and Poland with the Federal Republic of Germany, based, as Mr. Gromyko significantly told us, "on recognition of European realities, especially on the inviolability of frontiers" [1942nd meeting, para. 101]. He was referring to the frontiers established after the war by negotiation and agreement. There has been the four-Power agreement on Berlin where, as Mr. Gromyko again correctly said, it is now up to the two parties directly concerned "to complete the negotiations between them" [ibid., para. 98]. There has been the normalization of relations between Czechoslovakia and the Federal Republic of Germany. There has been direct contact between the United States and the People's Republic of China, to be followed at an early date by a meeting at the highest level of responsibility. The Paris talks on Viet-Nam, with the direct participation of all the parties at issue, have been accompanied by a constant de-escalation of the fighting. There is grave tension between India and Pakistan, as is evident from the general debate here earlier this week; but the two Governments have direct relations which they ca« apply to the solution of their differences. Many hearts are heavy at the reports coming from the boundary between Ireland and
Northern Ireland; but there is also news that the heads of Government concerned have met each other and agreed on a process of political reconciliation. In Washington, agreements between the United States and the Soviet Union are being signed today for modernizing the "hot line" and strengthening safeguards against accidental war.
67.	Is there no lesson to be drawn from the settlements reached and attempted this year? Surely they show that the air is alive with a spirit of innovation. Attitudes of hostility which once seemed to be an organic part of our generation's life are now yielding to a strong impulse for peaceful settlement. Above all we are learning lessons about the immense importance of communication. Time and again the decision of Governments to abandon their cold separation and make contact with each other develops from a procedural advance into a change of substantive positions and thence into binding agreements. The central themes of international life in 1971 are direct contact, the abandonment of traditional conflicts, and flexible, pragmatic negotiation.
68.	There is also a move away from dogmatic attachment to documents. If old formulas and texts have reached deadlock, new ones are sought. There is a particular recognition that after wars the need is to build new systems of relations and not to reproduce the conditions and situations out of which war erupted. This new empiricism affects the juridical domain as well. Governments which seriously seek peace do not hesitate to confer directly with Governments which they do not yet recognize and with which they have no legal relations,
69.	If there is frustration in the Middle East it is because our region is still the exception to all the positive rules which have been applied elsewhere. Whatever is tried successfully in other regions is avoided in the Middle East. Here alone there is still no contact between the parties at issue. Here alone the Governments which will have to live side by side with each other have still not come face to face at a table of negotiation. Here alone we are often told that the only way to get peace is to restore the situations which erupted in war. Here alone it is said in many places that the resumption of an important peace mission is wholly dependent on a single memorandum on which there is deadlock, and that there is no room for any innovation or any versatility of formulas and techniques.
70.	It is true, despite these failures, that the situation in the Middle East today is less explosive than a year ago. The flow of events has not been backward. The cease-fire along the Suez Canal has been effective, with rare and isolated exceptions, for 14 months. Israel does not propose to bring it to an end and Egypt would achieve nothing by violating it. Indeed, the only certainty in the Middle East is that resumed hostilities would serve no interest and advance no settlement. The absence of fighting along the Suez Canal line has released the Middle East and the world from the daily prospect of escalation involving the Soviet forces which were irresponsibly introduced into the' region with the effect of aggravating and enlarging a local tension. There has been a sharp decline in the strength and prestige of the terrorist groups and the pirate organizations that loomed so large a year ago. There has been peaceful movement across open bridges into Israel and the administered territories of scores of thousands of Arabs from neighboring Arab countries which are officially "at war" with Israel. Thus new patterns of coexistence have grown up between Israelis and Palestinian Arabs in daily life and work. Side by side with a violent and incendiary Arab rhetoric there seem to be here and there some beginnings of a greater realism in Arab thinking on the problem of Israel's sovereignty and Israel's deep roots in the life and history of the Middle East. Finally, there are three separate availabilities of good offices which, although not all in active course today, are mutually accepted by the parties: the Jarring mission; the good offices of the United States in pursuit of an agreement concerning the Suez Canal; and the intention of ten African Presidents to authorize four eminent heads of State to go to Jerusalem and Cairo on a mission of information and goodwill.
71.	Yet, with all these consolations the peace efforts are not sufficiently intense. The talks under Ambassador Jarring's auspices, which began in high promise in January, have been at a standstill since the end of February. An exchange of views and positions on a special Suez Canal agreement was inaugurated through the good offices of the United States in April. This effort is still underway, but its pace is slow. In discussing the obstacles to peace it would be easy, but sterile, to fall into recrimination. Nothing would be easier. One of the few things that all Members of the United Nations have in common is the ability to discuss each other's imperfections. Yet what mankind longs to hear is not how deadlocks arose, but how it is proposed to overcome them. The general debate will be well used if Middle Eastern States will give precise definition to what they are prepared to do in order to bring a peaceful settlement into view. All who seek an understanding of Israel's policies must come face to face with two elements in the national mood. There is a sharp preoccupation with security; and there is a vivid memory of the horror and dark peril from which we emerged four years ago.
72.	In reflecting on the theme of security, Israel cannot easily forget the immense loss and burden it has borne through the hostility directed against it for over two decades. Our danger, in 1967 was the climax, but not the whole story, of our predicament. No other people has had to live all its days with a mark of interrogation hanging over its collective and individual survival. Israel's insistence on genuine and stable security takes particular depth from the hideous legacy of Jewish massacre in the European slaughter-house. No people in history has undergone an experience of such tragic depth and scope. And no other State has grown for 23 years amidst such a comprehensive effort to deny it every breath of life.
73.	In particular, Israel's mind preserves a permanent and,, unfading image of the danger and solitude from which it emerged in the summer of 1967. To forget or ignore these memories is to renounce all true understanding of the Middle Eastern reality today. It was only by exceptional vigilance and cruel sacrifice that we repelled a monstrous design that would have ended our people's historic journey and cast all Israel's life and achievement into the flames. Maritime blockade, terrorist incursions, military encirclement, declarations of overt war, a frenzied torrent of threats and a formal announcement from Cairo that the battle was joined for Israel's destruction all these came
together in cumulative assault,"We recall the outrageous silence and apathy with which the Security Council, between one adjournment and the next, calmly observed the only attempt in modern history to wipe a sovereign State off the map of the world. Mr. Gromyko indulges his sense of humour when he tells us that guarantees by the Security Council are among "the firmest guarantees that can be imagined in the modern world" [ibid.., para. 135], The truth has Iden and is that, largely as a result of Soviet policy, the Security Council for 20 years has refused to defend any Israeli right including the right not to have its citizens killed, its ports blockaded, its existence threatened. The policy of the Security Council has been to refuse to adopt any decision of which a single word is unpalatable to the Arab Governments. It has thus surrounded every assault on Israeli lives, Israeli rights and Israeli security with indulgence. At the highest point of tension and of Israel's danger in May 1967, with Israel blockaded and encircled on every side, with all mankind gripped by the apprehension of approaching war, the suggestion of the Soviet Union was that the Security Council should go home and refuse to discuss such an "artificial" matter as the declaration of active war and the formal imposition of a blockade against a Member State. It is largely because of Soviet policy that the Security Council cannot be a guarantor of any Israeli rights. And the future development in the composition of the Security Council, however essential for other reasons, is bound to emphasize its inability to guarantee or even to express an Israeli interest, whatever the majority of its members may think or say.
74.	There are few effective guarantees of peace beyond those inherent in the nature of the peace itself. The greatest danger is lest through lassitude of spirit or impatience or imprecision of diplomatic craftsmanship we again revert to fragile, false and ambiguous solutions, which carry in them the seed of future wars.
75.	But the work of peace, however complex, must be attempted. Israel's deepest aspiration is to take part in a new deployment of energies in the service of a peaceful order of relations in the Middle East. Accordingly I ask the crucial questions: Is the slow rhythm of the peace efforts inevitable? Can nothing be done or at least attempted to set some dialog in swifter motion? Do Israel's policies offer openings through which roads to peace can be discerned and actively explored? My answer is that if the Arab States, and especially Egypt, sincerely desire an honorable and lasting peace, there are many roads leading to that goal.
76.	The first road lies in a Suez Canal agreement. There are many reasons for giving priority to this at attempt. A sudden transition from a conflict of more than two decades to a total settlement has proved difficult. It may be more rational to expect progress by stages. Each stage would bring about a solution of a specific problem while opening the way to further agreements and thus to final peace.
77.	The Suez Canal sector calls urgently for disengagement. It is there that the regional tension is compounded by the military presence of a great Power. Disengagement of forces here is an urgent international interest.
78.	The President of Egypt proposed on 4 February an attempt to open the Suez Canal ahead of a total settlement.
Israel's Prime Minister responded on 9 February. Both Governments subsequently agreed that the United States should use its good offices to explore the prospect. We therefore have an agreed objective and an agreed modality. , We believe that the effort to bridge the gulf between the positions of the parties should be pursued in the general interest of peace. If agreement cannot be reached on such a clearly defined issue in which Egyptian advantage is so strong it would appear to be even more difficult to advance in one step towards an over-all settlement in which all the complex issues would Ml into place. But the contrary is also true. A concrete result in this matter will accelerate and inspire negotiation and agreements on other issues. The peace effort will acquire momentum. It will be surrounded for the first time by an air of confidence and promise.
79.	Having been invited to give its views on this matter, Israel developed a proposal that an arrangement be agreed upon with a view to the opening of the Suez Canal to be cleared and operated by Egypt. Israel would make a withdrawal of its forces from the water-line to an agreed distance. The fighting would not be resumed. Egypt would clear and open the Canal. It would be agreed that there be free passage for all ships and cargoes, including those of Israel. Effective and agreed supervision procedures would be established. Means of deterrence against the danger of violation of the agreement would be assured. The agreement would stand on its own feet, but it would not affect or annul the undertakings which the parties gave in August 1970 to hold discussions under Ambassador Jarring's auspices in conformity with his mandate under Security Council resolution 242(1967). The line to be held by Israeli forces in accordance with that Canal agreement would not be considered final. When agreement on a final boundary is reached in the framework of the peace settlement Israeli forces will withdraw to it.
80.	We hope that Egypt will give this proposal the detailed and careful consideration which seemed to be its intention in April. It represents far-reaching concessions on Israel's part. It involves a movement from the cease-fire line ahead of peace. It mitigates the accepted legitimate principle that no withdrawal need take place ahead of a contractual and mutually agreed peace. The prestige, benefits and revenues from the Canal, the possible return of three quarters of a million people who live near the Canal in peaceful times, as well as the crossing of the Canal by Egyptian civilian personnel, would all be Egyptian, not Israeli, gains. A new impetus would be given to the Jarring mission, which is now in abeyance. The undertakings which I have given refute the idoa that the Canal agreement would be the last word. On the contrary, its conclusion and observance would create a favorable channel for further agreements.
81.	It is true that neither Egypt nor Israel would attain its final objective in this interim framework, but Egypt's right to present its claims in the over-all peace negotiations would remain intact, as would Israel's freedom to present its own proposals and reservations.
82.	A second road to peace lies through the resumption of negotiations under Ambassado. Jarring's auspices. Israel agreed to resume these talks in January 1971 despite Egypt's refusal to rectify its violation of the missile- standstill agreement. At a meeting with the Prime Minister and myself in January, Ambassador Jarring was requested to communicate to the Governments of Egypt, Jordan and Lebanon a list of principles which, in our view, should be embodied in the peace agreements to be concluded and signed between Israel and each of the Arab Governments concerned. These principles were, at first, vehemently "ejected by the Egyptian Government. Subsequently, on i 5 February, the Government of Egypt commented f A/8541, annex II] on an aide-memoir submitted a week before by Ambassador Jarring [A/8541, annex I], It did not accept Mr. Jarring's precise formulations on navigation in the Suez Canal, on the Straits of Tiran, nor indeed on the definition of the scope of withdrawal. But the Egyptian reply did contain an expression of readiness to enter into a peace agreement with Israel provided that all the Egyptian terms for the agreement were met. One of these terms was the total withdrawal of Israeli forces from the Sinai peninsula, the Gaza strip and all territories beyond the armistice line existing on 4 June 1967.
83.	In its reply on 26 February 1971 [A/8541, annex III] the Israel Government viewed favorably the expression by Egypt of its readiness to enter into a peace agreement with Israel, and reiterated that it was prepared for meaningful negotiation on all subjects relevant to a peace agreement between the two countries.
84.	Why then are the Jarring talks in abeyance? The reason is plain. The Security Council resolution, 242(1967), requires that the withdrawal and boundary clauses of the peace agreement, like all its other provisions, must be determined through agreement, which of course implies negotiation. Egypt declines to hold any dialog or negotiation whatever on this point. It lays down its own position as an ultimate condition to which Israel must submit before negotiation begins. Indeed it is not clear why negotiation would be needed at all if the Egyptian view has to be accepted in advance. In a recent declaration of which President Sadat was a signatory, three Arab Governments, including that of Egypt, reiterated that there can be no negotiation with Israel, no conciliation and no bargaining over the Palestinian issue. This is a more recent and presumably more authoritative statement of Egypt's policy than the one that Mr. Riad, the Minister for Foreign Affairs, communicated to Mr. Jarring six months ago. Together with other declarations in the same mood and spirit, it raises the question whether the February memorandum has the significance that we chose to attach to it at that time.
85.	But on one point alone the February communication from Cairo and the Damascus tripartite statement are one: they both rule out the free, precise and detailed negotiation of the "boundary and withdrawal questions. Our policy is that, instead of cease-fire lines or armistice lines, we should establish secure, recognized and agreed boundaries as part of the peace-making process, and withdraw our armed forces to those boundaries once they are determined. It is important to break away from the temporary and unresolved territorial concepts which have prevailed since 1948 in order to develop for the first time a permanent structure of boundaries and security agreements.
86.	There is no need to be apologetic about the doctrine that peace boundaries may be different from armistice lines. The Arab Governments wrote into the 1949 Armistice Agreements a provision stating that the armistice lines are not the final boundaries and these must be worked out by agreement in the transition to peace. We are now embarked on that transition. Israel's size and strength are smaller than those of the European Powers which insisted on secure and agreed boundaries after the Second World War; but the right to negotiate boundaries that would release Israel from a chronic and desperate vulnerability belongs to it as to every other sovereign State. In this matter we are not in a position of juridical defense.
87.	I shall summarize under three headings the reasons and justifications which give Israel the right to have negotiation on boundaries and security arrangements. The first, as I have already pointed out, is the provisional character of the lines now held as well as those which existed before. Several years before the 1967 war the Deputy Foreign Minister of Egypt correctly said: "There is no legal boundary between Israel and Egypt but only a line that was fixed in the pursuance of the Armistice Agreement."
88.	On 31 May 1967 the representative of Jordan said in the Security Council:
"There is an Armistice Agreement. The Agreement did not fix boundaries; it fixed a demarcation line. The Agreement did not pass judgment on rights political, military or otherwise. Thus I know of no territory; I know of no boundary." 
89.	A second and more contemporary reason in support of Israel's claim to a negotiation on withdrawal and boundaries lies in the Security Council's resolution 242 (1967), which has been accepted by some Arab States and by Israel and which is the constitutive document of the Jarring mission. That resolution was adopted after all attempts to require a withdrawal to the 4 June armistice lines had been defeated by vote or discarded for lack of support. The term "secure and recognized boundaries" was an innovation in the United Nations vocabulary. It first appeared in a United States draft resolution submitted on 7 November 1967 and later embodied in a United Kingdom draft  which was presented for unanimous vote. I must state with full solemnity and knowledge that Israel's adherence to the Security Council resolution and acceptance of the Jarring mission were secured on the most explicit understanding that the resolution offered an opportunity to negotiate agreements on boundaries and withdrawal. Secretary of State Rogers stated for the United States in October 1969:
"Those boundaries were armistice lines not final political borders. The rights, claims and positions of the parties in an ultimate peaceful settlement were reserved by the Armistice Agreements. The Security Council resolution neither endorses nor precludes those armistice lines as the definitive political boundaries."
90.	In a public statement on 12 July 1970, Mr. Sisco, the United States Assistant Secretary of State for Near Eastern and South Asian Affairs, declared that he had taken an active part in the formulation of Security Council resolution 242 (1967). He added:
"That resolution did not say withdrawal to the pre- June 5 lines. The resolution said the parties must negotiate to achieve agreement on the so-called final secure and recognized borders. In other words the question of the final borders is a matter of negotiation between the parties."
91.	The United Kingdom Government, which sponsored Security Council resolution 242 (1967), put itself on record on 17 November 1969, when its Foreign Secretary, Mr. Michael Stewart, was asked:
"What is the British interpretation of the wording of the 1967 resolution? Does... it... mean that the Israelis should withdraw from all territories taken in the late war? "
He replied:
"No, Sir. That is not the phrase used in the resolution. The resolution speaks of secure and recognized boundaries. Those words must be read concurrently with the statement on withdrawal." 
A month later, on 9 December 1969, in the House of Commons he said:
"... There is reference, in the vital United Nations Security Council resolution, both to withdrawal from territories and to secure and recognized boundaries. As I have told the House previously, we believe that these two things should be read concurrently and that the omission of the word all' before the word 'territories' is deliberate."?
I repeat: "... the omission of the word 'all' before the word 'territories' is deliberate."
92.	It was in the light of these clear undertakings that the Israel Government informed Mr. Jarring in August 1970 that it accepted the Security Council resolution 242 (1967) for implementation in all its parts and that on the establishment of a just and final peace in accordance with the resolution it would withdraw its forces from the cease-fire lines to secure and recognized boundaries to be determined in the negotiations.
93.	The political and juridical aspects of the questions to which I have referred are the expression^ a deeper, more concrete reality. Israel does not have a policy of expansion or annexation. In the negotiations on boundaries and withdrawals it will seek those modifications which are essential to ensure security and to prevent another war.
94.	ihe war of 1967 did not arise exclusively from the vulnerability of the armistice lines. But there is no doubt that some topographical and strategic situations were a permanent temptation to assault. If they are not corrected and adjusted Israel, on withdrawing from the cease-fire lines, would find itself again in a position of intolerable vulnerability. There could be no more horrifying error than to revert, through lack of precise and detailed negotiation, to a territorial structure and security balance capable of reproducing the peril which exploded four years ago.
95.	In the framework of a peace settlement with Egypt, Israel would withdraw from the cease-fire lines. We have never asserted that in a condition of peace it would be necessary for our troops to remain in all of the Sinai peninsula or even in most of it. But there are vital interests affecting security, peace and navigation which impel us to reserve the right to attempt in the peace negotiations to secure a contractual basis for such continued presence as is necessary to protect security and navigation. There are several juridical expressions and precedents for such an arrangement. Our emphasis is on practical security conditions, not on any particular juridical formula. The post-war map of the world is replete with instructive parallels. The peace treaties in Europe and Asia did not bring about a return to the exact military and territorial dispositions that existed before.
96.	Now Israel does not ask Egypt to accept any of its positions as a condition of negotiation. The proposal for the withdrawal of all Israeli troops to the previous positions is legitimate as an Egyptian proposal. It is equally legitimate for Israel to insist on an opportunity of free negotiation in which its own reservations and counter-proposals could be made. And our request from the world community is modest. We do not present specific Israeli proposals for endorsement by other Governments; we ask only that our right to negotiate the issues vital to our future, to our peace and to our security, should not be cut off in advance.
97.	Our position, then, is this: We have taken note of the Egyptian proposal on withdrawal. Israel would withdraw its armed forces from the Israel-United Arab Republic ceasefire line to the secure, recognized and agreed boundaries to be established in the peace agreement. Now that both parties have presented their basic positions, they should pursue their negotiations in a detailed and concrete manner without prior condition to cover all the points I listed in their respective documents with a view to concluding a peace agreement. I continue to adhere to the view which I expressed at the twenty-third session of the General Assembly in October 1968 that
"It is possible to work out a boundary settlement compatible with the security of Israel and the honor of
Arab States	The majority of the United Nations have
recognized that the only durable and reasonable solutions are agreed solutions serving the common interests of our peoples. The new peace structure in the Middle East, including the secure and recognized boundaries, must be built by Arab and Israeli hands" [1686th meeting, para. 111].
Thus if Egypt will present its position for negotiation without the unprecedented request for Israel's acceptance of it in advance, we shall be ready for detailed and concrete negotiation on all the matters mentioned in the Egyptian memorandum of 15 February and the Israeli document of 26 February,
98.	Effective and versatile conciliation must include a capacity to move from one direction to another in a tireless pursuit of peace. In March 1968, Ambassador Jarring suggested a formula for the convening of meetings between the parties in Nicosia on the basis of an agreed term of reference. Egypt rejected that proposal. Those concerned with the conciliation effort did not say that the mission had to be held in suspense until Egypt gave a positive reply to something which its policy did not then allow it to endorse. It would be wrong now to affirm that such a vital objective as the establishment of a negotiated peace between Israel and Egypt will never be possible except on the basis of a working paper which did not happen to secure the agreement of the parties. Egyptian-Israeli peace is too great a cause to be tied and tethered for all time to a single optional memorandum. If Egypt will agree to pursue negotiations in a detailed and concrete manner without prior conditions on all the points listed in the Israeli and Egyptian memoranda of February 1971, this road to meaningful negotiation will lie open,
99.	There are other roads to peace. The Suez Canal agreement and the discussion of an over-all settlement are not the only options available for negotiation. The problem of refugees requires a broad acceptance of regional and international responsibility. We have therefore proposed the convening of a conference of Middle Eastern States, together with Governments which have contributed to refugee relief and the specialized agencies of the United Nations, in order to chart a five-year plan for the solution of the refugee problem and the integration of refugees into productive life.
100.	This problem would now be considered against the background of some alleviating developments in recent months. There is a growing disillusion with the irredentist pretensions of the terrorist groups and the air pirates. The dividing wall which once prevented all human contact between Israelis and Palestine Arabs is falling. It is true that this is due so far to Israeli initiative. Last year not a single Israeli set foot in any Arab land, but 110,000 Arabs from countries "at war" with Israel came into contact with Israel across the open Jordan bridges. An open frontier between Israel and its eastern neighbor similar to the community frontiers in Europe would do much to give human reality to a peace settlement, and indeed might help the settlement to be achieved.
101.	There is a fourth possibility. The problems of boundaries and security are usually considered to be the crux of the negotiation. But there are other unresolved matters in the memoranda presented by Egypt and Israel in February. At first sight there seems to be some proximity between the peace, non-aggression, recognition and navigation clauses suggested by the two Governments. On closer inspection the disparities are substantial, and could become crucial. We suggested in January and later in March that, it might be profitable to attempt to draft some of the clauses of the Egyptian-Israel treaty relating to the principles of peace. It is an accepted negotiating technique to begin with problems in which divergences are less broad and thus to create a favorable atmosphere in which to confront the more acute problems.
102.	There is a fifth road towards negotiating procedure and activity; it concerns the negotiating procedure, but its weight is intensively substantive and not at all procedural I have said that in the early months of 1968 Ambassador Jarring suggested meetings between the parties, under his auspices, in Nicosia, in accordance with a text setting out the terms of reference for the conferences. On 10 March 1968, Ambassador Jarring informed me that Egypt had rejected that proposal. As the Secretary-General's report of 4 January 1971 reveals, Dr. Jarring "was informed of Israel's official acceptance, without conditions, of the text". 
103.	Now that was the negative turning-point in the history of the Jarring mission. Since then it has been limited, through Egyptian insistence, to a bizarre procedure under which Israeli documents are presented to Ambassador Jarring, and by him to the Egyptian representative. If the Israel document contains the words "for communication to the Government of Egypt", the Egyptian representative refuses to take it into his h?nds; or if he has inadvertently accepted its delivery, he comes back to relinquish it with panic-stricken haste as if it were a hot coal. The Israel document is then divulged by the Egyptian representative to the press, accompanied by a burst of invective. Egyptian replies are published without any hint of an intention to communicate them to Israel. The Egyptian position is that Israel may not talk to Egypt directly, may not talk to Egypt indirectly and may not communicate anything to Egypt in writing.
104.	If no other method is available my Government will communicate its views to Egypt by whatever channel or technique is possible. But we cannot conceal our conviction that there is an element of farce in the idea that the word "negotiation" can honestly be applied to the extraordinary procedure followed so far. How can a Government which alleges that it wants a peace agreement with Israel refuse to negotiate the terms of that agreement by a rational method of contact? To say that one is prepared to enter into a peace agreement but not to meet or negotiate even under international chairmanship is to make a mockery of the international community. One thing is clear: No international agreement has been reached on any subject between any States at any time by the methods to which the Jarring mission has so far been confined through Egypt's insistence.
105.	I am convinced that the strongest chance of breaking out of the deadlock lies in a transition to a rational negotiating procedure. The hour is ripe. The gap between the parties is wide, but may not be impossible to bridge. Negotiation is the agent which would transform the potentiality into action.
106.	One of the most important things said about the Middle East in recent days is Sir Alec Douglas-Home's statement yesterday that "distrust... of this depth ... cannot [easily] be removed by long-distance correspondence" [1944th meeting, para. 98] and that "those who are in confrontation must actively help to promote a dialog'' [ibid., para, 97], If all those who hold that view would express it with equal candor, an international movement in favor of abandoning the illusion of long- range correspondence would come to effective expression.
107.	There is no weight or value in. the argument that the Arab Governments would be negotiating from weakness if they accepted direct contact under international chairmanship. Their point of reference would be, not the military situation, but the political forum in which the Arab side would speak from a position of numerical and geographical predominance,
108.	I therefore propose to the Foreign Minister of Egypt, Mr. Riad, that we take our guidance from the spirit which inspires the international life of our ags. Let us meet here this month under the auspices of the United States to discuss the details and! principles of a Suez Canal settlement; or under the chairmanship of Ambassador Jarring to discuss the establishment of peace in accordance with Security Council resolution 242 (1967) on the basis of our respective memoranda of February 1971. Let us break out of devious procedures and sterile polemics into a new vision and a new hope.
109.	In a recent statement the President of Egypt, Mr. El-Sadat, declared that he would sacrifice a million men to achieve a military victory. What he and we should be considering is how to ensure that the 33 million Egyptians, tin 3 million Israelis and the other millions in the Middle East are saved i.om sacrifice and preserved for the construction of a peaceful regional order. The task will not be served by war or by threats of renewed hostilities which command our vigilance but which are, in effect, an echo of ill-fated bombast in the recent past. Nor will our task be fulfilled by living out the rest of 1971 in ineffective debate or inflammatory resolutions. The Arab States may have enough voting strength to secure the adoption of virulent, unbalanced texts or to give a biased interpretation to the Security Council resolution, which would then cease to be an agreed documentary consensus available as a basis for the ultimate and inevitable negotiation. But what will it profit to gain an Assembly majority, but to lose Israel's adherence to a set of principles common to it and to neighboring States? The roads to peace do not have their starting point in war or in polemical debate. They branch out from one of the many avenues and by-ways of negotiation on which we shall meet Egypt when its choice is made and declared.
110.	This session could mark a recuperation in the career of "the United Nations if the Organization made this the year of negotiation, the year of negotiation in all outstanding disputes. It has other tasks. The Second United Nations Development Decade can be saved from the frustrations of the First if the advanced countries turn aside from the perils of monetary war towards an expanding vocation in the development of emergent societies.
111.	And in the last resort this Organization will be judged according to the role it has played in defense of human welfare and dignity, The call of kinship and of dark memory will bring us to refer at appropriate stages in Committees and in the plenary meetings to two dramas of great intensity and pathos: the Jews of the Soviet Union, of whom some have reached us but of whom the great majority are still restrained from the expression of their cultural identity and their national hope; and the captive remnants of helpless Jews in Arab lands, especially in Syria, whose anguished voice cries out for liberation from terror and despair. This Organization, for all its imperfections, is still the only organized expression of the planetary spirit. It may be bearing within itself the seed of a universal order in which men will come together to save their environment from pollution, their society from disruption, their economy from decline, their life from the stress and grip of violence. There is no room for fatalistic despair. There is still time for men and nations to be, inspired by a new and spacious vision and to invest their thought and labour in defence of the "common heritage of mankind".




